 
 
I 
108th CONGRESS
2d Session
H. R. 4443 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Hefley (for himself, Mr. Simpson, Mr. Udall of Colorado, and Mr. Duncan) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the National Historic Preservation Act to extend the authorization of appropriations for the historic preservation fund. 
 
 
1.Reauthorization of the historic preservation fundSection 108 of the National Historic Preservation Act (16 U.S.C. 470h) is amended by striking 2005 and inserting 2010.  
 
